


116 HR 3915 IH: ARPA–E Reauthorization and Reform Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3915
IN THE HOUSE OF REPRESENTATIVES

July 23, 2019
Mr. Lucas (for himself, Mr. Marshall, Mr. Baird, Miss González-Colón of Puerto Rico, Mr. Gonzalez of Ohio, Mr. Bacon, and Mr. Woodall) introduced the following bill; which was referred to the Committee on Science, Space, and Technology

A BILL
To amend the America COMPETES Act to reauthorize the Advanced Research Projects Agency-Energy, and for other purposes.
 
 
1.Short titleThis Act may be cited as the ARPA–E Reauthorization and Reform Act of 2019.  2.Advanced research projects agency–energy (a)EstablishmentSection 5012(b) of the America COMPETES Act (42 U.S.C. 16538(b)) is amended by striking development of energy technologies and inserting development of transformative science and technology solutions to address energy, environmental, economic, and national security challenges. 
(b)GoalsSection 5012(c) of the America COMPETES Act (42 U.S.C. 16538(c)) is amended— (1)by striking paragraph (1)(A) and inserting the following: 
 
(A)to enhance the economic and energy security of the United States through the development of energy technologies that— (i)reduce imports of energy from foreign sources; 
(ii)reduce energy-related emissions, including greenhouse gases;  (iii)improve the energy efficiency of all economic sectors; 
(iv)provide transformative solutions to improve the management, clean-up, and disposal of— (I)low-level radioactive waste; 
(II)spent nuclear fuel; and  (III)high-level radioactive waste; 
(v)improve efficiency and reduce the environmental impact of all forms of energy production;  (vi)improve the resiliency, reliability, and security of the electric grid; and 
(vii)address other challenges within the mission of the Department as determined by the Secretary; and; and  (2)in paragraph (2), in the matter preceding subparagraph (A), by striking energy technology projects and inserting advanced technology projects. 
(c)ResponsibilitiesSection 5012(e)(3)(A) of the America COMPETES Act (42 U.S.C. 16538(e)(3)(A)) is amended by striking energy.  (d)Reports and roadmapsSection 5012(h) of the America COMPETES Act (42 U.S.C. 16538(h)) is amended to read as follows: 
 
(h)Annual report 
(1)In generalAs part of the annual budget request submitted for each fiscal year, the Director shall provide to the relevant authorizing and appropriations committees of Congress a report that— (A)describes projects supported by ARPA–E during the previous fiscal year; 
(B)identifies and includes an analysis of projects supported by ARPA–E during the previous fiscal year that demonstrate duplication of other activities funded by the Department; and  (C)describes current, proposed, and planned projects to be carried out pursuant to subsection (e)(3)(D). 
(2)Strategic vision roadmapBeginning with the report submitted with respect to fiscal year 2020, and every 4 fiscal years thereafter, the report required under paragraph (1) shall include a roadmap describing the strategic vision that ARPA–E will use to guide the choices of ARPA–E for future technology investments over the following 4 fiscal years. .  (e)Coordination and nonduplicationSection 5012(i)(1) of the America COMPETES Act (42 U.S.C. 16538(i)(1)) is amended to read as follows: 
 
(1)In generalTo the maximum extent practicable, the Director shall ensure that— (A)the activities of ARPA–E are coordinated with, and do not duplicate the efforts of, programs and laboratories within the Department and other relevant research agencies; and 
(B)ARPA–E does not provide funding for a project unless the prospective grantee demonstrates sufficient attempts to secure private financing or indicates that the project is not independently commercially viable..  (f)EvaluationSection 5012(l) of the America COMPETES Act (42 U.S.C. 16538(l)) is amended— 
(1)by striking paragraph (1) and inserting the following:  (1)In generalNot later than 3 years after the date of enactment of the ARPA–E Reauthorization and Reform Act of 2019, the Secretary is authorized to enter into a contract with a third party entity to conduct an evaluation of how well ARPA–E is achieving the goals and mission of ARPA–E.; and 
(2)in paragraph (2)— (A)by striking shall and inserting may; and 
(B)by striking the recommendation of the National Academy of Sciences and inserting a recommendation.  (g)Authorization of appropriationsParagraph (2) of section 5012(o) of the America COMPETES Act (42 U.S.C. 16538(o)) is amended to read as follows: 
 
(2)Authorization of appropriationsSubject to paragraph (4), there are authorized to be appropriated to the Director of ARPA–E— (A)$392,800,000 for fiscal year 2020; 
(B)$419,600,000 for fiscal year 2021;  (C)$446,400,000 for fiscal year 2022; 
(D)$473,200,000 for fiscal year 2023; and  (E)$500,000,000 for fiscal year 2024.. 
(h)Technical amendmentsSection 5012(g)(3)(A)(iii) of the America COMPETES Act (42 U.S.C. 16538(g)(3)(A)(iii)) is amended by striking subpart each place it appears and inserting subparagraph.   